Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a backup orchestrator in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8, 10-15, 17-20 are rejected under 35 U.S.C. 102(a) (1) as being unpatentable by Amarendran et al (“Amarendran” US 2018/0032446 A1), published on February 01, 2018.
	As to claim 1, Amarendran teaches “persistent storage for storing protection policies” in figure 1E (148A corresponds to persistent storage for storing protection policies).
Amarendran teaches “and a backup orchestrator programmed to: generate a backup for a client based on the protection policies” in figure 1E, par. 0272 (“…the backup copy rule set 160 specifies that backup copies created according to the rule set 160 are scheduled to be generated on an hourly basis and to be retained for 30 days”).
Amarendran teaches “obtain system metadata from the client; generate a backup map for the backup based on the system metadata; generate a backup hierarchy for the backup based on the backup map” in figures 1F, 1G and 1H (data structure 180 in fig. 1H shown a backup hierarchy for the backup based on the backup map).
Amarendran teaches “and store the backup and at least one selected from a group consisting of the backup hierarchy and the backup map” in figure 1H and par. 0298.
obtain a request for data” in fig. 1C, par. 0223 (search criteria is specified through user interface 158.).
Amarendran teaches “search the backup for the data using the at least one selected from the group to obtain a search result” in par. 0238 ("...search capability for data in the system, such as data stored in the secondary storage devices 108 
(e.g., backups, archives, or other secondary copies 116)").
Amarendran teaches “and service the request using the search result” in par. 0238 (search for data in secondary storage devices 108 including backups...).
As to claim 8, it is rejected for similar reason as claim 1.
As to claim 15, it is rejected for similar reason as claim 1.

As to claim 3, Amarendran teaches “obtaining information regarding a portion of the backup based on the search result; and providing the information regarding the portion of the backup to a requesting entity” in par. 0428.
As to claim 10, it is rejected for similar reason as claim 3.
As to claim 17, it is rejected for similar reason as claim 3.

As to claim 4, Amarendran teaches “wherein the backup map comprises metadata associated with logical portions of data of the client” in figures 1F, 1G.
As to claim 11, it is rejected for similar reason as claim 4.
As to claim 18, it is rejected for similar reason as claim 4.

As to claim 5, Amarendran teaches “wherein the backup hierarchy comprises access information for the logical portions of the data of the client stored in the backup” in figure 1H (metadata 187 contains links to container file 001, 002 as disclosed of access information for the logical portions of the data of the client stored in the backup).
As to claim 12, it is rejected for similar reason as claim 5.
As to claim 19, it is rejected for similar reason as claim 5.

As to claim 6, Amarendran teaches “wherein the backup comprises: copies of logical portions of data of the client” in figure 1G.
  32PATENT APPLICATION Amarendran teaches “ATTORNEY DOCKET NO.: 170360-048100US; 117117.01at least a portion of the system metadata corresponding to the logical portions of the data of the client; and access information for the copies of the logical portions of the data of the client” in figure 1G, 1H.
As to claim 13, it is rejected for similar reason as claim 6.
As to claim 20, it is rejected for similar reason as claim 6.

As to claim 7, Amarendran teaches “wherein the backup map is generated without crawling the backup” in figures 1G, 1H (access information are disclosed in data structures of 1G, 1H. Thus, backup map is generated/access utilizing existing access information in that data structure. As a result, crawling to access data is not needed).
As to claim 14, it is rejected for similar reason as claim 7. 
Response to Arguments
Regarding Applicant’s argument on page 8 of the remarks, Applicant argues “While Amarendran discloses the use of metadata (see e.g., paragraph [0279]), there is no explicit teaching in Amarendran of producing a backup map or equivalent structure using the metadata” and “these figures do not suggest a backup map but are directed towards suitable data structures that can be used in an information management system”. Applicant’s arguments are respectfully considered, but are not persuasive. Figure 1H is disclosed of a data structure in which the metadata 187 is mapped to a container file 001 as corresponding to a backup map or equivalent structure using the metadata.
Applicant argues “Since Amarendran as discussed above does not disclose the group of at least one of backup hierarchy and backup map, Amarendran cannot anticipate the limitations added to the independent claims from claims 2, 9, and 16”. Applicant’s arguments are respectfully considered, but are not persuasive.
In light of Applicant’s specification 0067, “The backup hierarchy (128) may be a data structure that includes access information for each portion of the copy of the client data (122) stored as part of the backup data (124)”. Therefore, the data structure 180 in figure 1H reads on the backup hierarchy in the claim language in light of the Applicant’ specification in particular.
Regarding Applicant’s argument on page 8 of the remarks, Applicant argues that Amarendran does not disclose the feature of searching a backup for data. Applicant’s arguments are respectfully considered, but are not persuasive. Figure 1C and par. 0223 show the search criteria is specified through user interface 158. In addition, par. 0238 search capability for data in the system, such as data stored in the secondary storage devices 108 (e.g., backups, archives, or other secondary copies 116)") explicitly discloses the search capability with respect to data search against backups/archives.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is (571)272-8485.  The examiner can normally be reached on Mon - Fri (8:00 am - 5:00 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kerzhner Aleksandr can be reached on 571-272-36760.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOC TRAN/
Primary Examiner, Art Unit 2165